70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SMS Associates, Appellee,v.Ozzie CLAY, et al., Appellants.
No. 94-5375.
United States Court of Appeals, District of Columbia Circuit.
Oct. 25, 1995.

Before:  HENDERSON, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.R. 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed November 23, 1994, be affirmed.  The district court properly granted partial summary judgment reserving only the question whether appellant Ozzie Clay personally informed Stephen Sachs, the general partner of appellee SMS Associates, of the existence of the promissory note secured by the property at issue in this case.  The bench trial resolving this one contested issue was sufficient, since it provided Clay with full opportunity to present all relevant arguments and evidence to the district court.  See Ramey v. Bowsher, 915 F.2d 731, 736 (D.C.Cir.1990), cert. denied, 499 U.S. 947 (1991).


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1).